                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOSHI TECHNOLOGIES
INTERNATIONAL, INC.,

              Plaintiff,

v.                                                      No. CV 15-467 KG/CG

CHI ENERGY, INC.,

              Defendant.

            ORDER RESETTING DEADLINES FOR SETTLEMENT STATEMENTS

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the deadlines for the upcoming settlement conference are amended as

follows:

       1. By September 13, 2019, Plaintiff’s counsel shall serve on Defendant’s
          counsel a concise letter that sets forth a settlement demand itemizing the
          principle supporting damages or other relief that Plaintiff asserts would
          appropriately be granted at trial.

       2. By September 20, 2019, Defendant’s counsel shall serve on Plaintiff’s
          counsel a concise letter that sets forth a response to the settlement demand.

       3. By September 25, 2019, each party shall provide to the Court:

              a. A copy of each letter that was sent to an opposing party;

              b. A confidential, concise letter containing an analysis of the strengths
                 and weaknesses of its case; and

              c. Any video or audio recordings of the incident upon which this action is
                 based.

           These materials may be submitted to the Court by facsimile transmission,
           (575) 528-1675, or email, garzaschambers@nmd.uscourts.gov.

       4. Each of these letters typically should be five (5) pages or fewer, and counsel
          will ensure that each party reads the opposing party’s letter before the
          settlement conference.
      The pre-settlement status conference and settlement conference dates remain

as set in the Order Setting Telephonic Status Conference and Settlement Conference,

(Doc. 144).

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                         2
